Citation Nr: 0918237	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for the period prior 
to October 9, 2008, and higher than 10 percent for the period 
since October 9, 2008, for a chronic left knee sprain and 
patellar tendonitis.

2.  Entitlement to a compensable rating for the period prior 
to October 9, 2008, and higher than 10 percent for the period 
since October 9, 2008, for a chronic right knee sprain and 
patellar tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from July 1999 to November 
2003.

These matters are before the Board of Veterans' Appeals from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The case was certified to the Board by the 
Pittsburgh, Pennsylvania, RO.  The Veteran currently resides 
in Colorado.

The Veteran requested a Board Hearing via video conference, 
which a May 2008 RO letter informed him was scheduled for 
June 16, 2008.  The Veteran failed to appear for his 
scheduled hearing, and he requested the hearing be 
rescheduled in a letter.  Although the Veteran's letter is 
dated within 30 days of the day after the hearing, the VA 
date stamp indicates VA did not receive the letter until 
October 2008, which is outside the timeframe for which a 
rescheduling may be requested.  Further, the Board deems the 
reasons the Veteran provided for not appearing at his hearing 
as not good cause.  Thus, his hearing request is deemed to 
have been withdrawn.    See 38 C.F.R. §§ 20.702, 20.704 
(2008).

In July 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO substantially completed 
the additional development as directed, granted a 10 percent 
rating for each knee in a March 2009 rating decision, 
effective October 9, 2008, and returned the case to the Board 
for further appellate review.

For the reasons outlined below, the appeal is again REMANDED 
to the RO via the AMC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

As the Veteran's representative notes in the April 2009 
Appellate Brief, although the AMC/RO granted a compensable 
evaluation for each knee-as noted in the Introduction 
section above, all indications are that the AMC/RO did not 
consider the evidence of record prior to October 2008.  
Indeed, the March 2009 supplemental statement of the case 
notes the Veteran's claim as received in 2008, rather than 
July 2005.  The representative also asserts the bilateral 
factor should have been applied to the March 2009 increase.

The Board also notes the August 2007 VA treatment records 
that note the Veteran injured his left knee in April 2007 
playing hockey.  This injury may be the one noted in the 
October 2008 examination report where the Veteran noted he 
tore a ligament 18 months earlier.  There is no indication 
the examiner addressed whether any increase in the severity 
of the Veteran's left knee disorder is in fact due to a 
worsening of the original service-connected disability or due 
to the intervening post-service sports injury.

There must be evidence that permits the adjudicators to 
distinguish between manifestations that are service-connected 
and those that are not.  Waddell v. Brown, 5 Vet. App. 454, 
456-57 (1993).  It is only when it is not possible to 
separate the effects of a nonservice-connected disorder from 
those of a service- connected disorder that VA regulations 
dictate that such signs and symptoms be attributed to the 
service-connected disorder.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Since a remand is in order, this 
factor must be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall ensure any ongoing 
treatment records not already in the 
claims file are obtained and made a part 
of the record.  The Veteran should be 
contacted again and asked if he has 
received treatment outside VA.  If so, 
obtain an appropriate release from him 
and obtain any private records associated 
with his bilateral knee disorder.  Any 
ongoing VA treatment records should be 
obtained and made a part of the claims 
file.

2.  After the above is complete, refer 
the claims file to the examiner who 
conducted the October 2008 examination 
and ask the examiner to review the claims 
file and render an opinion as to whether 
there is at least a 50-50 probability 
that any increase in the severity of the 
Veteran's left knee disorder is in fact 
due to a natural progression of the 
original service-connected disorder, or 
it is more likely than not (i.e., greater 
than a 50/50 chance) secondary to the 
intervening April 2007 sports injury.  A 
full explanation should be provided for 
any opinion rendered.

Should the examiner advise an opinion 
cannot be rendered without another 
examination, the AMC/RO shall arrange the 
examination.  The claims file must be 
provided to the examiner for review as 
part of any examination.

The examiner is advised that, term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures at once.

4.  Then readjudicate the veteran's 
claims, including in light of the 
additional evidence obtained, for the 
entire appeal period-from July 2005 
forward.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

